Conference Call Transcript GulfMark Offshore and Rigdon Marine Announce Signing of Purchase Agreement Event Date/Time: May 29, 2008,11:00 AM ET CORPORATE PARTICIPANTS David Butters GulfMark Offshore, Inc. - Chairman Bruce Streeter GulfMark Offshore, Inc. - President, CEO Edward A. Guthrie GulfMark Offshore, Inc. - Executive Vice President - Finance, CFO CONFERENCE CALL PARTICIPANTS Peter Winkler Formula Capital - Analyst Pierre Conner Capital One Southcoast - Analyst Carter Dunlap Dunlap Equity Management - Analyst Jud Bailey Jefferies & Co. - Analyst David Smith JPMorgan - Analyst Chris Gault Analyst Tom Coleman Analyst PRESENTATION Operator Good morning, my name is Jennifer and I will be your conference operator today. At this time I would like to welcome everyone to the GulfMark Offshore, Inc. conference call. All lines have been placed on mute to prevent any background noise. After the speakers' remarks there will be a question-and-answer session. (OPERATOR INSTRUCTIONS). At this time I'd like to turn the call over to Mr. Butters, Chairman of the Board. Sir, you may begin your call. David Butters - GulfMark Offshore, Inc. - Chairman Thank you, Jennifer, and good morning, everyone, and welcome to GulfMark Offshore's special presentation on the announced acquisition of Rigdon Marine Corporation.
